Case 4:19-cV-OO727 Document 32 Filed on 03/11/19 in TXSD Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

PACIFIC GULF SHIPPING C().,
Plaintiff,
vs.

ADAMASTOS SHIPPING & TRADING
S.A., VIGOROUS SHIPPING &
TRADING S.A., FEARLESS SHIPPING
& TRADING S.A.; BLUE WALL
SHIPPING LTD., PHOENIX SHIPPING
& TRADING S.A.; THALASSA
HOLDINGS S.A., ALASTOR MARINE
S.A., GEORGE G()URDOMICHALIS
and EFSTATHIOS
GOURDOMICHALIS,

Defendants

OOQCOJW?W>OO>C»OOOOOOOOCO>OODOOOWOOOJOO>OOOEO¢COOCO>

United States Couns
Southern District of Texas
F l L E D

MAR 11 2019

Dav`\d J. Brad\ey, C\erk of Court

C.A. No. 4:l9-cv-00727

Admiralty

UNOPPOSED MOTION OF FEARLESS SHIPPING & TRADING S.A. FOR
ENTRY OF STIPULATED PROTECTIVE ORDER AND REQUEST TO
MAINTAIN CONFIDENTIALITY OVER CERTAIN DOCUMENTS

Subject to its restricted appearance under Supplemental Admiralty Rule E(8) as owner of

the M/VFEARLESS (“FEARLESS” or the “Vessel”), Defendant Fearless Shipping & Trading S.A.

(“Fearless Shipping”) respectfully moves the Court for the entry of the Stipulated Protective Order

attached hereto as Exhibit l, as discussed during the March 7, 2019 hearing with the Court and

opposing counsel. This motion is unopposed by Plaintiff Paciiic Gulf Shipping Co. (“Paciflc”).

I. ARGUMENT

In connection with unsealing the case tile and returning this matter to the public docket,

Fearless Shipping requests that the Court issue the proposed protective order attached hereto as

154500.06501/118148115v.l

Case 4:19-cV-OO727 Document 32 Filed on 03/11/19 in TXSD Page 2 of 4

Exhibit 1, in order to maintain the confidentiality of those documents and materials which the
parties deem to constitute confidential, proprietary information

Numerous documents and deposition transcripts from the expedited discovery proceedings
that occurred in December 2018 and January 2019 in the matter styled Pacz'fic GulfShippl`ng Co.
v. Adamastos Shipping & Tradl`ng, S. A. el. al,, 3:18-cv-2076 (D. Or.) are referenced in the
complaint Pacific filed in this proceeding Those materials were made subject to a Protective
Order entered in the Oregon proceeding attached as Exhibit 1 to Pacific’s Motion 10 Fz`le Under
Seal. l

ln this proceeding, as the Court requested during the March `7, 2019 hearing, Fearless has
reviewed its filed exhibits (and the exhibits filed by Plaintiff), in order to identify those documents
that should remain sealed due to the parties’ legitimate private interests in protecting against public
disclosure of “business agreements, trade secrets, or commercial information.” See Bock v.
Pressler & Pressler, LLP, C.A. No. 11-7593 (Kl\/l/MCA), 2014 U.S. Dist. LEXIS 39581, 2014
WL 1233039, at *3 (D.N.J. Mar. 25, 2014). Fearless Shipping accordingly requests that the
following exhibits should remain under seal, as outlined below and as referenced in the proposed

order submitted with this motion:

 

 

FILING EXHIBIT NO. / BATES REASON FOR
RANGE MAINTAINING
CONFIDENTIALITY
Plaintiff’s Ex. 24, Phoenix Shipping Bank Exhibit contains a Defendant’s
Complaint Records, VIG00952 bank account number and
information

 

 

 

 

 

 

l For the reasons stated at the March 7, 2019 hearing, Fearless Shipping maintains that this action and the action
filed by Pacii`ic in Oregon are wholly meritless and that in each case Pacific has failed to state a prima facie valid
admiralty claim.

2

154500.06501/118148115v.l

Case 4:19-cV-OO727 Document 32 Filed on 03/11/19 in TXSD Page 3 of 4

 

FILING

EXHIBIT NO. / BATES
RANGE

REASON FOR
MAINTAINING
CONFIDENTIALITY

 

Fearless’ Motion to
Vacate

Ex. A, Fearless Shipping Bank
Records, FEA00126-530

Exhibit contains a Defendant’s
bank account number and
information

 

Fearless’ Motion to
Vacate

Exhibits 30 to 34 of Exhibit F,
Transcript of Deposition of
George Gourdomichalis,
specifically Ex. 30 - Blue Wall
BoD Report (VIG01576-2012);
Ex. 31 - Blue Wall BoD
Resolutions (VIG02013-2230);
Ex. 32 - Deloitte Report on
Blue Wall, VIG05622-5832;
Ex. 33 - Auditor’s Report and
Financial statements for Blue
Wall (VIG05833-5950)', Ex. 34
- Auditor’s Report and
Financial statements for
Vigorous Shipping (VIG05951-
6047)

Exhibit contains a Defendant’s
corporate financial and
accounting / auditing
information

 

Fearless’ Motion to
Vacate

Ex. l, Phoenix Bank Records
for 2014-2018 (VIG00085-
1005)

Exhibit contains a Defendant’s
bank account number and
information

 

Fearless’ l\/lotion to
Vacate

 

 

Ex. J, Blue Wall Bank Records
(VIG03804-3931); Phoenix and
Adamastos Financial
Documents (VIG06231-6276)

 

Exhibit contains a Defendant’s
bank account number and
information

 

II. CONCLUSION

For the reasons addressed during the March 7, 2019 hearing before your Honor, and for

those outlined above, Fearless requests that the Court enter the attached proposed Protective Grder

andh pursuant to that Order, continue to seal the documents referenced above.

l545()0.0650l/l18148115v.l

 

Case 4:19-cV-OO727 Document 32 Filed on 03/11/19 in TXSD Page 4 of 4

Respectfully submitted,

BLANK ROME LLP

/s/ Keith B. Letourneau

Keith B. Letourneau [attorney-in-charge]
Fed. I.D. No. 20041

State Bar No. 00795893

Email: kletourneau@blankrome.com
Jeremy A. Herschaft

Fed. I.D. No. 2450990

State Bar No. 24091970

Email: iherschaft@blankrome.com
David G. Meyer

Fed. I.D. No. 732583

State Bar No. 24052106

Email: dmeyer@blankrome.com
717 Texas Avenue, Suite 1400
Houston, TX 77002

Ph.: 713-228-6601

Fax: 713-228-6605

 

 

Attorneysfor Defendant Fearless Shipping &
Tradl`ng S.A.

CERTIFICATE OF CONFERENCE

I certify that I have communicated with counsel for Plaintiff and they are UNOPPOSED
to this Motion and the relief requested therein.

/s/ Keith B. Letourneau
Keith B. Letourneau

 

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing instrument was
served upon all counsel of record pursuant to Rule 5 of the Federal Rules of Civil Procedure, via
the Court’s CM/ECF system, on this 11th day of March, 2019.

/s/ Keith B. Lelourneau
Keith B. Letourneau

 

154500.06501/118148115v.l

